Collins, J.
The answer herein, to which a general demurrer was interposed, admitted the execution and delivery of the note sued *26upon, and then, by way of counterclaim, alleged a breach of a contract, between plaintiffs and defendants, for the sale and delivery to the latter of certain lumber, and for which, and upon no other consideration, they executed the note in question. The answer contains several averments as to the manner in which defendants were damaged, and the amount of their loss thereby, concerning which we are not required to express an opinion. The answer sufficiently alleges a breach of the contract, and upon that alone the defendants are entitled to nominal damages. Cowley v. Davidson, 10 Minn. 314, (392;) Wilson v. Clarke, 20 Minn. 318, (367.) The demurrer was properly overruled.
Order affirmed.